          Case 1:16-cr-00809-VM Document 591
                                         590 Filed 02/02/21 Page 1 of 1


                         LAW OFFICE OF SAM A. SCHMIDT
                                     115 BROADW AY
                                  NEW YORK, N.Y. 10006
                                       (212) 346-4666
                                  FACSIMILE (212) 346-4668
                                   lawschmidt@aol.com                          2/2/2021
Sam A. Schmidt, Esq.
__________________
                                                         .

                                                         February 2, 2021

Honorable Victor Marrero
United States District Court Judge
500 Pearl Street
New York, NY 10007
By ECF

       Re:     United States v. Randy Torres, et al
               16 Cr. 809 (VM)

Dear Hon. Judge Marrero:

       I respectfully request that defense counsel have until Monday, February 8,
2021 to file a reply to the government’s letter in opposition to defendant’s motion
for a new trial.

                                                Respectfully,
                                                      /s/
                                                Sam A. Schmidt
                                                Andrew M. J. Bernstein
                                                Attorneys for Randy Torres



                       The request is granted.




                        2/2/2021
